Title: To George Washington from Louis-Pierre Penot Lombart, Chevalier de La Neuville, 23 July 1778
From: La Neuville, Louis-Pierre Penot Lombart, chevalier de
To: Washington, George


          
            Excellencÿ,
            White Plain [N.Y.] this 23 julÿ 1778
          
          the reunion of the both armÿ in one depriving me of the place of inspector Général of
            the northern armÿ, being verÿ Sensible that the good of the service requires that a man
            onlÿ maÿ have the care of the  discipline, I résign mÿ commission as
            inspector, and will continüe to Serve the allÿ’s of mÿ King as a Volunteer, mÿ rank in
            france, the Senioritÿ of mÿ Services allowing not me to be assimilated to Some Gentlemen
            who have never been in the Service in mÿ countrÿ.
          I have been happÿ enough to obtain some honourable certificates of mÿ zeal from the
            Générals Gates and Parson. I beg your goodness for mÿ
            brother captain in france, and to grant him the leave to continüe the functions of an
            inspector as he has been appointed bÿ the Général Gates, if ÿou consent to See the
            Général’s Parson brigade, it will be the proof of his zeal and understanding. I can not
            help me to make the greatest encomium of the talents, and of the zeal of major Read. he, my brother, and me we have made all our endeavours to
            contribute to the improvment of the armÿ, and we have found in the Officers a Such good
            will as the Success has passed our hopes.
          I will present ÿou the plates of the maneuvres we have executed, with the manners
            explained to perform them and which are certainlÿ the same that ÿou have adopted the
            mine coming of the King of Pruss. I am with great respect, Excellencÿ Your most obedient
            Servant
          
            Laneuville
          
        